Title: Thomas Jefferson to Patrick Gibson, 7 February 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Feb. 7. 16.
          
          I inclose you an order on Dr Thornton for 150. Dollars which he informed me he was ready to pay on demand as also mr John Harvie’s bond for 104.56 D due on the 1st prox. which Dr Brockenborough will I suppose pay as usual when due. I have this day given an order in favor of Wm Marshall for 13.91  D and something additional for clerks tickets which the order will explain. I shall have occasion the 1st of next month for about  500.D. due some days ago, but which I have got put off in the hope of hearing that my tobo was in Richmond. Gilmer failed to bring me either of my casks of wine from Dr Fernandez altho one of them, I think at least must have arrived as it was shipt at Norfolk the 6th of January. he is gone down again and I hope will call for it. I am in hopes to recieve from you soon my quarterly account. Accept the assurance of my friendly esteem & respect
          Th: Jefferson
        